As filed with the Securities and Exchange Commission on August 22, 2011 Registration No. 333-120257 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 2 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WellCare Health Plans,Inc. (Exact name of registrant as specified in its charter) Delaware 47-0937650 (State or other jurisdiction of incorporation (I.R.S. Employer organization) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida (Address of Principal Executive Offices) (Zip Code) WELLCARE HEALTH PLANS, INC. 2 WELLCARE HEALTH PLANS, INC. 2 WELLCARE HOLDINGS, LLC 2 NON-PLAN TIME VESTING OPTION AGREEMENTS (Full titles of plans) Timothy S. Susanin Senior Vice President and General Counsel WellCare Health Plans, Inc. 8725 Henderson Road, Renaissance One Tampa, Florida33634 (Name and address of agent for service) (813) 290-6200 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filerþ Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company This Post-Effective Amendment No. 2 to the Registration Statement shall hereafter become effective in accordance with the provisions of Section 8(c) of the Securities Act of 1933, as amended. Deregistration of Previously Registered Shares On November 5, 2004, WellCare Health Plans, Inc. a Delaware corporation (“WellCare”) filed a Registration Statement on Form S-8, File No. 333-120257 (the “Registration Statement”), for the registration of 6,678,769 shares of WellCare common stock, par value $.01 per share (the “Common Stock”), to be issued under the WellCare Health Plans, Inc. 2004 Equity Incentive Plan, the WellCare Health Plans, Inc. 2005 Employee Stock Purchase Plan (the “ESPP”), the WellCare Holdings, LLC 2002 Employee Option Plan and certain non-plan option grants.On November 24, 2004, WellCare filed post-effective Amendment No. 1 to the Registration Statement (“Amendment No. 1”) in order to correct a typographical error in Exhibit 4.7 to the Registration Statement by re-filing the exhibit, with corrections, as Exhibit 4.1 to Amendment No. 1. On August 18, 2011, WellCare’s Board of Directors terminated the ESPP.As of the date hereof, 375,054of the shares of Common Stock registered under the Registration Statement with respect to the ESPP remain unissued (the “Unissued Shares”).WellCare is hereby filing this post-effective Amendment No. 2 to the Registration Statement in order to deregister the Unissued Shares. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Tampa, State of Florida, on August 22, 2011. WellCare Health Plans,Inc. By: /s/ Timothy S. Susanin Timothy S. Susanin Senior Vice President and General Counsel Pursuant to the requirements of the Securities Act of 1933, this post-effective Amendment No. 2 to the Registration Statement has been signed by the following persons as of August 22, 2011 in the capacities indicated. Signature Title Director and /s/ Alec Cunningham Chief Executive Officer Alec Cunningham (Principal Executive Officer) /s/ Thomas L. Tran Senior Vice President, Chief Financial Officer Thomas L. Tran (Principal Financial Officer) /s/ Maurice S. Hebert Chief Accounting Officer Maurice S. Hebert (Principal Accounting Officer) /s/ Charles G. Berg Director Charles G. Berg /s/ Carol J. Burt Director Carol J. Burt /s/ David J. Gallitano Director David J. Gallitano /s/ D. Robert Graham Director D. Robert Graham /s/ Kevin F.Hickey Director Kevin F. Hickey /s/ Christian P. Michalik Director Christian P. Michalik /s/ Glenn D. Steele Director Glenn D. Steele /s/ William L. Trubeck Director William L. Trubeck /s/ PaulWeaver Director Paul E. Weaver
